Citation Nr: 1030492	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from March 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi, 
denying the claim currently on appeal.  This claim was reopened 
and remanded by the Board in October 2009 for additional 
evidentiary development.  

The Veteran's application to reopen the claim of service 
connection for bilateral hearing loss was previously denied by 
the Board in April 2008.  Subsequently, in August 2009, the 
Secretary and the Veteran's representative filed a Joint Motion 
to Remand, which was granted by the United States Court of 
Appeals for Veterans Claims (Court).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not the result of 
active military service or any disease or injury incurred in 
service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in August 2004 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  While the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA attempted to obtain the Veteran's service medical 
records.  Also, the Veteran received a VA medical examination in 
February 2010, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  Copies of 
the Veteran's private medical records have also been incorporated 
into the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its October 2009 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a medical examination and the appellant 
attended that examination.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as bilateral hearing loss, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  Specifically, the Veteran contends 
that he was exposed to loud noise, such as gunfire and 
demolitions, during his active military service that resulted in 
a ruptured tympanic membrane and his subsequent hearing loss.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's bilateral hearing loss did 
not manifest as a result of noise exposure during military 
service.  As such, service connection is not warranted.  

At the outset of this discussion, the Board notes that the 
Veteran's service medical and personnel records appear to have 
been destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973, and have not been located.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent 
from the file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  It 
is further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The first evidence pertaining to the Veteran's hearing is a March 
1993 private audiometric examination.  Pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
30
LEFT
10
15
15
20
25

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2009).  Therefore, the March 1993 
audiometric evaluation does not demonstrate that the Veteran 
suffered from hearing loss in either ear, for VA purposes.  

Another private audiometric examination was performed in October 
2000.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
30
LEFT
20
15
25
25
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
Therefore, the evidence demonstrates that the Veteran was 
suffering from right ear hearing loss, for VA purposes, as of 
October 2000.  See id.  

The record also contains a number of VA outpatient treatment 
records that are relevant to the Veteran's claim.  According to a 
July 2001 treatment record, the Veteran suffered from a long 
history of asymmetrical sensorineural hearing loss that was 
greater in the right ear.  Tympanic membranes were noted to be 
dull bilaterally.  However, according to treatment records from 
July 2003, October 2003 and November 2003, the Veteran's auditory 
canals and tympanic membranes were clear bilaterally.  

The Veteran was afforded a VA audiometric examination in February 
2010.  The Veteran reported being exposed to noise from 
demolitions during his military service.  He also reported an 
occupational noise exposure of approximately 15 years working in 
a plant.  On the authorized audiological evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
70
65
LEFT
40
45
55
60
65

Pure tone threshold averages were 58 dB for the right ear and 56 
dB for the left ear.  Speech audiometry could not be performed 
because the Veteran's speech was very difficult to understand and 
he could not grasp the instructions.  The examiner diagnosed the 
Veteran with mild to moderately severe bilateral sensorineural 
hearing loss.  The examiner concluded that the Veteran's hearing 
loss was not caused by or due to noise exposure in the military.  
The examiner noted that an audiometric examination from March 
1993 demonstrated that the Veteran's hearing was within normal 
limits for VA purposes.  

The Veteran was also afforded a VA examination for an ear disease 
in February 2010.  The Veteran reported that he suffered from a 
ruptured ear drum in service.  The examiner noted that there was 
no specific history or any surgical management or other specific 
treatments for this rupture.  The Veteran reported that his 
hearing had become significantly worse over the past 8 to 10 
years, and that it had become much worse in the last 2 to 3 
years.  Examination revealed no evidence of scarring that would 
represent a previous tympanic membrane rupture.  The examiner 
opined that the Veteran's bilateral neurosensory hearing loss was 
not the result of military noise exposure in 1946 through 1949.

The Board acknowledges, as noted above, that the Veteran's 
service treatment records are not available for review.  Because 
the records are unavailable, the Veteran's contention that he 
incurred a tympanic membrane perforation is service is assumed to 
be accurate.  However, the examiner who conducted February 2010 
VA examination was unable to find any physical evidence of 
residuals of such perforation.  The examiner noted that the 
Veteran's hearing remained within normal limits in 1993, some 40 
years after the Veteran's service discharge.  The examiner 
concluded that the Veteran's current hearing loss was not related 
to his active service, or any incident therein, such as tympanic 
membrane perforation.  

As noted above in the discussion of the facts, audiometric 
examination in March 1993 revealed that the Veteran's hearing was 
normal for VA rating purposes.  In fact, the first evidence of 
audiometric examination which discloses a hearing loss disability 
as defined for VA purposes was obtained in 2000, which is more 
than 50 years after the Veteran's separation from active duty.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue, or, as in this case, a lengthy period of 
time during which the claimed disorder was not demonstrated.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the absence of any medical evidence of bilateral hearing 
loss for more than 50 years after separation from service tends 
to establish that the Veteran has not suffered from 
symptomatology of hearing loss since his separation from active 
duty.  

The examiner who provided a February 2010 VA examination 
concluded that the Veteran's hearing loss was not related to 
noise exposure during military service.  This opinion is 
persuasive and of great weight because the examiner considered 
the findings on objective examination, as well as the audiometric 
examinations of record, and the Veteran's history.  The Board 
notes that the examiner characterized the 1993 audiometric 
examination as a VA examination, rather than accurately noting 
that this was a private examination, and notes that the examiner 
characterized the more recent examination as being conducted in 
1999, when it was actually conducted in 2000.  These inaccuracies 
do not diminish the probative value or weight of the examiner's 
conclusion, as the examiner accurately described the findings on 
examination.  

The medical evidence of record is unfavorable to the Veteran's 
claim.  The Veteran's lay statements that he had hearing loss 
chronically and continuously following his service is far less 
persuasive than the objective results of audiometric 
examinations, which disclose that the Veteran's hearing was 
normal in 1993, more than 40 years after his service discharge,  

Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran's hearing loss did not manifest 
during, or as a result of, active military service.  

The Board recognizes that the Veteran has testified to suffering 
from bilateral hearing loss secondary to an in-service rupture of 
the tympanic membrane.  As a layperson, the Veteran is competent 
to testify to injuries he has suffered.  Lay assertions may serve 
to support a claim for service connection when they relate to the 
occurrence of events that are observable as a lay person or the 
presence of a disability or symptoms of a disability that are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran is 
competent to testify to this matter, the Board does not find this 
testimony to be credible.  The February 2010 VA examiner 
concluded that there was no evidence of scarring to suggest that 
the Veteran had ever suffered a rupture of the tympanic membrane.  
2003 VA outpatient treatment records also note that the Veteran's 
tympanic membranes were clear.  Therefore, the medical evidence 
of record contradicts the Veteran's claim of a ruptured tympanic 
membrane during active duty.  

As a final matter, the Board has considered a number of letters 
provided by a private physician with the initials J.R.H.  
According to a March 1993 letter from Dr. H, the Veteran suffered 
a stroke in October of the previous year.  The Veteran reported 
having tinnitus in his right ear since 4 weeks earlier, and that 
the Veteran had a sharp drop in pure tone thresholds at very high 
frequencies.  However, Dr. H did not suggest that the Veteran's 
hearing loss was related to military service, or, that it had 
existed for a lengthy period of time.  

The record also contains a letter from Dr. H dated January 2004.  
According to Dr. H, the Veteran reported that he suffered from 
ruptured eardrums during his military service.  Dr. H noted that 
ruptured eardrums obviously could cause hearing problems.  
However, the Board does not find this opinion to be credible, 
since examination in February 2010 revealed no evidence of 
residual scarring to suggest a prior ruptured tympanic membrane.  
A medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, Dr. H provided VA with a letter in September 2004, 
noting that the Veteran had significant bilateral hearing loss.  
Dr. H noted having no way to determine whether this was related 
to military service or not, but he did note that the evidence 
demonstrated that the Veteran's hearing was much better in 1993.  
This evidence is not probative to the Veteran's claim, as Dr. H 
was unable to relate his hearing loss to military service.  In 
fact, Dr. H seems to suggest it is not related to military 
service by pointing out that the Veteran's hearing was much 
better in 1993, which is approximately 44 years after military 
service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


